Citation Nr: 0005446	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-11 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether entitlement to benefits pursuant to a vocational 
training and rehabilitation program under Chapter 31, Title 
38, United States Code, includes the payment of the cost for 
a set of golf clubs. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to February 1971.  Her appeal arises from a June 1998 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.


FINDINGS OF FACT

1.  The veteran is enrolled in a four year bachelor of 
science program at Indiana University in pursuit of a degree 
in art education, pursuant to authorization under the 
guidelines of a Chapter 31, VA vocational rehabilitation 
program.

2.  Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, includes the 
provision of supplies determined by the VA to be necessary to 
accomplish the purposes of the veteran's rehabilitation 
program.

3.  The veteran's enrollment in an elective health and 
personal fitness course of golf instruction was not required 
to complete the course objectives as identified by the 
veteran and her vocational rehabilitation counselor in her 
Individualized Written Rehabiltiation Plan (IWRP).

4.  The purchase of a new set of golf clubs was not required 
by Indiana University in order for the veteran to meet course 
requirements and the VA is under no obligation to authorize 
such a purchase. 



CONCLUSION OF LAW

The veteran has not meet the criteria for entitlement to 
payment for the cost of a set of golf clubs as a benefit of a 
Chapter 31 vocational rehabilitation program.  38 U.S.C.A. 
§ 3104(a)(7) (West 1991 & Supp. 1999); 38 C.F.R. §§ 21.156, 
21.210, 21.212, 21.219 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing a decision by the VA to deny payment 
for the cost of a set of golf clubs for use in an elective 
physical education class she took in the summer of 1998.  

In May 1997, the veteran was approved for initial coursework 
in pursuit of a bachelor of science degree in art education 
at Indiana University through the VA's Chapter 31 vocational 
rehabilitation program.  In May 1998 she requested 
authorization to participate in a summer elective physical 
education class, beginning golf.  The class syllabus 
indicated that used clubs were provided in class as needed, 
but it was preferred that students borrow or use their own 
clubs.  The veteran requested that VA approve the cost of a 
new set of golf clubs specific to her needs.  The veteran 
reported that the golf clubs available during class were too 
big for her, and as a result, she held on to the "shaft to 
stroke and that is not good and you can not learn properly."

The veteran's contract case manager replied in electronic 
correspondence that it did not appear that purchase of golf 
clubs was "required" and she suggested that the veteran 
lease golf clubs.  However, she forwarded the veteran's 
request to the VA counseling psychologist who had helped the 
veteran develop her original VA Individualized Written 
Rehabilitation Plan (IWRP).  The VA psychologist denied 
authorization for VA payment for golf clubs.  He stated that: 
"Under no circumstances will I authorize the purchase of 
golf clubs for an elective class.  VA regulations clearly 
state that all VA purchased supplies must be required [of] 
all students in her class, disabled and non-disabled."

The law governing the veteran's entitlement to Chapter 31 
services and assistance includes the provision of 
individualized tutorial assistance, tuition, fees, books, 
supplies, and equipment and other training materials 
determined by the Secretary to be necessary to accomplish the 
purposes of the rehabilitation program in the individual 
case.  38 U.S.C.A. § 3104(a)(7)(A).  The applicable 
regulations state that specialized incidental goods and 
services may be authorized if the veteran's case manager 
determines them to be necessary to implement the veteran's 
rehabilitation plan.  38 C.F.R. § 21.156(a) (1999).  Further, 
the regulations governing supplies generally (38 C.F.R. 
§§ 21.210-224), provides that supplies are furnished to 
"enable a veteran to pursue rehabilitation and achieve the 
goals of his or her program."  Moreover, the VA will 
authorize only those supplies which are required: (1) To be 
used by similarly circumstanced non-disabled persons in the 
same training or employment situation; (2) to mitigate or 
compensate for the effects of the veteran's disability while 
he or she is being evaluated, trained or assisted in gaining 
employment; or (3) to allow the veteran to function more 
independently and thereby lessen his or her dependence on 
others for assistance.  38 C.F.R. § 21.212(b).  Supplies 
which could be personally used by the veteran may only be 
furnished if required by the facility to meet requirements 
for degree or course completion.  38 C.F.R. § 21.219(c).  

In reviewing the evidence of record, the Board concludes that 
the veteran's claim fails to meet the statutory requirements 
and is denied as a matter of law.  See Sabonis v. Brown, 6 
Vet.App. 426, 429 (1994).  As clearly stated in the 
regulations, the VA is prohibited from paying for supplies 
that are not necessary to meet the veteran's IWRP objective 
of obtaining a BS degree in art education.  While the veteran 
provided a statement from her golf instructor, his opinion 
that: 1) it would have been in the veteran's "best 
interests" to purchase her own golf clubs as the class clubs 
were in poor condition; 2) that new clubs designed to her 
personal needs would enhance her opportunity to obtain a 
higher grade; and, 3) would "motivate her to continue the 
game of golf for life," does not meet the regulatory 
criteria that the golf clubs be required by the facility to 
meet the course goals.  

As apparent from the record, despite the use of the clubs 
provided by the University, the veteran managed to achieve a 
grade of A- in beginning golf.  Moreover, the veteran's 
course was an elective, and, as indicated in the July 1998 
statement of the case, the University policy exempted 
students with orthopedic disability from the physical 
education requirement, and, in addition, the veteran, by 
virtue of her status as a military veteran, was entitled to 
up to 12 credit hours for having completed military basic 
training.  Thus, in reviewing the overall record, and 
considering the applicable statute, the Board finds that 
there is no basis in law or fact for authorizing payment for 
this veteran to purchase golf clubs according to the 
provisions of her VA vocational rehabilitation program and 
IWRP.  See Clarke v. Brown 10 Vet. App. 20 (1997).  

As the case is denied as a matter of law, and there is no 
evidence of record that is in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   


ORDER

Entitlement to authorization for the purchase of a set of 
golf clubs as a Chapter 31 benefit under Title 38, is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

